Citation Nr: 1702746	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The Veteran had active service from January 1979 to September 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Fort Harrison, Montana Department of Veterans Affairs Regional Office (RO).  In July 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating any currently diagnosed disability of either knee with any incident of service.

2.  The preponderance of the evidence weighs against associating currently diagnosed diabetes mellitus with any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in April 2012 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and applicable health records.

VA has provided medical examinations concerning all of the claimed disabilities.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the reports of the May 2015 examinations in conjunction with the June 2015 examination addendum provide the information needed to fairly decide the claims for service connection, including addressing the determinative issues of diagnosis and causation.  The examiner reviewed and commented on evidence of record, examined the Veteran, directly commented on the Veteran's theories of entitlement, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination reports.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the May 2015 VA examinations in conjunction with the June 2015 addendum are adequate.  

Additionally, in April 2015, VA sent the Veteran a letter requesting that he complete and return the enclosed VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information, so that VA could obtain the Veteran's non-VA treatment records on his behalf.  The Veteran was also informed that he could obtain and submit the records himself, if possible.  The Veteran did not return the necessary releases.  In July 2015, the Veteran's accredited representative indicated that no additional evidence regarding the Veteran's appeal was available, and it was requested that the Veteran's case be forwarded to the Board immediately.  In light of the actions of the Appeals Management Center in attempting to obtain the Veteran's private treatment records, the performance of the requested examinations, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed with a decision.


Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The relationship requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  Arthritis and diabetes mellitus are chronic diseases.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 
Bilateral Knee Disability

In April 1978, the Veteran complained of left knee pain to a service treatment provider.  It was noted that the Veteran had a full range of motion without swelling.  The Veteran was given an Ace wrap.

The Veteran's July 1984 service separation examination report indicates that the Veteran's lower extremities were normal.  It was noted that in June 1984, the Veteran had a painful knee joint due to pole climbing that was treated with massaging.  On a contemporaneous Report of Medical History, the Veteran indicated that he experienced swollen or painful joints, but he did not experience arthritis, or "trick" or locked knee.

On VA examination in August 2012, the examiner recorded the Veteran's complaints of bilateral knee pain that began during his lineman training while on active duty.  The Veteran reported a continuity of knee pain since service.  The examiner took an X-ray of each knee.  The X-rays were unremarkable.  After concluding the examination, the examiner opined that there was no objective evidence of a disabling condition of either knee.

In a September 2012 clarification, the August 2012 VA examiner specified that the Veteran's complaint of knee pain in June 1984 was a historical report of a past symptom and not a chief complaint made as part of a medical evaluation, and the Veteran's knee pain was apparently self-treated.

In a March 2013 statement, D.F.H. related that the Veteran complained about pain in his knees from climbing power and light poles in 1982.  He had seen the pain that the Veteran's knees had caused over the years.

A bone scan taken in October 2013 showed probable mild degenerative changes of both knees.

On VA examination in November 2013, the examiner said that the Veteran had mild degenerative changes of the bilateral knees.  The Veteran reported injuring his knees when he fell from a pole while on active duty.  The Veteran told the examiner that he did not complain about his knees while on active duty because he didn't want to "screw things up for me."  After carefully reviewing the record, the examiner opined that the Veteran's bilateral knee condition was not caused by or related to active service.  The examiner noted that the evidence of record was silent for degenerative changes of the knees until 2013, and one would expect more advanced degenerative changes at present had an injury occurred during service 34 years ago.  The examiner additionally noted that the Veteran had a post-service history of being a certified nursing assistant for over 20 years, and that was a job that required near constant ambulation with frequent kneeling and squatting.

An X-ray of the knees taken in February 2014 found early arthritis.

At a July 2014 Board hearing, the Veteran stated that he first started to have troubles with his knees while working as a lineman while on active duty.  He recalled slipping down a pole and falling about 25 feet to the ground.  He stated that his knees were swollen, but he was not offered any real treatment or follow-up care.  He stated that he had two or three falls off of poles while on active duty, but he did not receive medical treatment.  He stated that after service, he lost two civilian jobs due to his knees.

On VA examination in May 2015, the Veteran reported that his knees started hurting in late 1979.  He did not remember if he had any in-service treatment.  He stated that his knees currently hurt.  The examiner gave a diagnosis of early degenerative arthritis.

In a June 2015 addendum, the VA examiner opined that the Veteran's bilateral knee disability was not incurred in or aggravated by service.  The examiner explained that the Veteran's current knee diagnosis was early degenerative arthritis.  The examiner noted that X-rays taken in 2012 showed no findings of arthritis, and the early degenerative arthritis was found in 2014.  The examiner further noted that there was no mention of knee problems while the Veteran was in the service either in the medical notes or during a July 1984 medical examination.

The Board finds that the Veteran is not entitled to presumptive service connection for arthritis of either knee as a chronic disease.  38 C.F.R. § 3.309(a) (2016).  No diagnosis of arthritis of either knee was made within one year of separation from service, and the evidence does not show that arthritis of either knee was manifest to a compensable degree within one year of separation from service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

The Board has also considered whether service connection for a bilateral knee disability could be warranted on a direct basis.  

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the lay statement from D.F.H..  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The lay statement describing the Veteran's bilateral knee pain is credible.  Further, the Board recognizes that the Veteran is a Certified Nursing Assistant, and as such, has had medical training and experience.

However, the November 2013 and May 2015 VA examiners both opined that it was less likely than not that the Veteran's bilateral knee disability was related to active service.  The Board finds the November 2013 and May 2015 VA examiners' opinions to be more probative than the Veteran's and D.F.H.'s assertions.  In this case, there are multiple events affecting the bilateral knees.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran has had medical experience as a certified nursing assistant, the November 2013 VA examination was performed by a physician's assistant, and the May 2015 VA examination was performed by a medical doctor.  In contrast to the VA examiners, the Veteran has not addressed what relationship, if any, his post-service duties as a certified nursing assistant had with the etiology of the bilateral knee disability.  The Board finds that the opinions of the November 2013 and May 2015 VA examiners are highly probative because they were supported by detailed rationale and provided by trained medical professionals.  The VA examiners specifically identified and discussed the Veteran's contentions and theory concerning service and his disability.  Additionally, the examiners also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the November 2013 and May 2015 VA opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the examiner reaches.  The credibility and weight to be attached to evidence, to include medical opinions, are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The Board finds that the preponderance of the evidence is against a finding of a causal connection between the Veteran's service, or any event of service, and a current bilateral knee disability.  The Board finds that the VA examiners' opinions are the most persuasive evidence in this case.  The Veteran has not submitted any further medical evidence or opinion beyond his own to support a finding that a current bilateral knee disability is related to service.  The Board finds that the Veteran's opinion is outweighed by the opinions of the VA examiners.

The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim for service connection for a bilateral knee disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

A urinalysis conducted at the Veteran's November 1977 service entrance examination was negative for sugar.  

A February 1980 urinalysis was negative for glucose.

At the Veteran's July 1984 service separation examination, a urinalysis was negative for sugar.  His endocrine system was found to be normal.  The report specified that the Veteran denied a personal or family history of diabetes.  On a contemporaneous Report of Medical History, the Veteran indicated that he did not experience sugar in his urine.

At his July 2014 Board hearing, the Veteran stated that he noted while on active duty that he had scars that did not heal.  He stated that they were purple marks.  He also stated that there were times that he was dizzy, but he did not receive any treatment for diabetes while on active duty.  He first received a diagnosis of diabetes in 1991.

A May 2015 VA endocrinology note shows that the Veteran received a diagnosis of diabetes mellitus in 1991 at the age of 34.

On VA examination in May 2015, the examiner indicated that the Veteran was diagnosed with diabetes mellitus in 1991.

In a June 2015 addendum, the VA examiner opined that the Veteran's diabetes mellitus was not incurred in or aggravated by service.  The examiner explained that the service medical records did not show any abnormal blood glucose readings, and a medical examination dated in July 1984 did not make any mention of diabetes or abnormal blood sugars.

The Board finds that the Veteran is not entitled to presumptive service connection for diabetes mellitus as a chronic disease.  38 C.F.R. § 3.309(a) (2016).  No diagnosis of diabetes mellitus was made within one year of separation from service, and the evidence does not show that diabetes mellitus was manifest to a compensable degree within one year of separation from service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

The Board has also considered whether service connection for diabetes mellitus could be warranted on a direct basis.  

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Again, the Board recognizes that the Veteran is a Certified Nursing Assistant, and as such, has had medical training and experience.

However, the May 2015 VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus was related to active service.  The Board finds the May 2015 VA examiner's opinion to be more probative than the assertions.  Although the Veteran has had medical experience as a certified nursing assistant, the May 2015 VA examination was performed by a medical doctor.  Although the Veteran has claimed that he had purple marks and dizziness while on active duty, he has not addressed the fact that all of the urinalyses conducted while he was on active duty were negative for sugar.  The Board finds that the opinion of the May 2015 VA examiner is highly probative because they were supported by detailed rationale and provided by trained medical professionals.  The VA examines specifically identified and discussed the Veteran's contentions and theory concerning service and his diabetes.  Additionally, the examiner also referenced the Veteran's contentions.  Accordingly, the May 2015 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The Board finds that the preponderance of the evidence is against a finding of a causal connection between the Veteran's service and his currently diagnosed diabetes mellitus.  The Board finds that the VA examiner's opinion is the most persuasive evidence in this case.  The Veteran has not submitted any further medical evidence or opinion beyond his own to support a finding that his currently diagnosed diabetes mellitus is related to service.  The Board finds that the Veteran's opinion is outweighed by the opinion of the VA examiner.

The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim for service connection for diabetes mellitus the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


